Citation Nr: 0810311	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-24 790	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

5.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

6. Entitlement to a compensable rating for adenocarcinoma of 
the prostate, status post radiation therapy, to include 
restoration of a 100 percent rating.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970, October 1991 to February 1992, and September 2002 to 
July 2003.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Little Rock, Arkansas, that denied the benefits sought on 
appeal.  

The issues of entitlement to service connection for tinnitus, 
coronary artery disease, hypertension, COPD, and the 
increased rating for PTSD are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of prostate cancer was 
granted at a disability rating of 100 percent effective from 
July 22, 2003, by a October 2003 rating decision; this 
decision and the notice that accompanied it notified the 
veteran that he would be afforded a future examination to 
determine the severity of his service-connected 
adenocarcinoma of the prostate.  

2.  The veteran underwent external beam radiation therapy for 
his condition, and this treatment concluded in June 2004. 

3.  In a November 2004 rating action, the RO proposed to 
reduce the veteran's disability rating for adenocarcinoma of 
the prostate to a noncompensable level; following a wait 
period exceeding 60 days, this reduction was implemented in 
an April 2005 rating action, effective July 1, 2005.

4.  At the time of the reduction of the veteran's 100 percent 
disability evaluation for 
adenocarcinoma of the prostate, the competent evidence of 
record demonstrated clear improvement of that disability.

5. The competent evidence shows that the veteran's current 
disability picture related to his status post adenocarcinoma 
of the prostate includes only minor urinary symptoms.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
status post adenocarcinoma of the prostate are not met; the 
reduction of the rating was proper, and the requirements for 
restoration or a compensable rating have not been met. 38 
U.S.C.A. §§ 1114, 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.1-4.14, 4.115b, Diagnostic Code 7528 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before turning to the merits of the rating reduction for the 
veteran's status post adenocarcinoma of the prostate, the 
veteran's representative's allegation of CUE will first be 
addressed.  In a March 2006 statement, the veteran's 
representative stated that the rating reduction was clearly 
and unmistakably erroneous because the VA examination report 
upon which it was based did not indicate that the examiner 
had reviewed the claims file, and that the examination was 
too old.  Governing regulations provide that CUE is 
applicable only to previous determinations which are final 
and binding.  See 38 C.F.R. §§ 3.104(a), 3.105.  The 
veteran's representative's allegation of CUE in this case is 
inapplicable in this instance because he alleges CUE as to 
the April 2005 rating reduction.  The April 2005 rating 
decision is not yet final because it was appealed.  The 
veteran has not alleged CUE as to any prior final rating 
decision.  As CUE is inapplicable to this appeal, any further 
discussion of the issue is not necessary.   Moreover, the 
Board finds the veteran's representative's contentions of 
inadequacies with the July 2004 VA examination are unfounded.  
As it is only the present level of disability at issue, it is 
of no consequence that the examiner indicated he had not 
reviewed the claims file.  The Board also finds no inadequacy 
in the fact that the VA examination was conducted in July 
2004 and the rating reduction was effectuated ten months 
later, particularly given the lack of any subsequent evidence 
to the contrary of the July 2004 examination findings.  

The Facts
The veteran in this case was diagnosed with prostate cancer 
in May 2003 and he filed a claim for service connection for 
this condition in July 2003.  In an October 2003 rating 
decision, the veteran was awarded service connection for 
prostate adenocarcinoma.  He was assigned a 100 percent 
rating under Diagnostic Code 7528 for malignant neoplasms of 
the genitourinary system effective July 22, 2003, the date of 
his claim, as his condition was in a state of active 
malignancy.  Pursuant to the terms of DC 7528, the October 
2003 rating decision advised the veteran that six months 
after the conclusion of treatment for his prostate cancer, a 
new VA examination would be conducted to review any residual 
disability and to reassess the rating assigned.  

The medical record shows that the veteran was treated with 
external beam radiation therapy for his prostate cancer, and 
that this treatment ended in June 2004.  In a November 2004 
rating action, the RO proposed to reduce his disability 
evaluation to a noncompensable level.  Such reduction was 
accomplished in an April 2005 rating decision and the 
reduction was effective July 1, 2005.  In essence, the 
veteran received a 100 percent rating for his prostate cancer 
from July 22, 2003 until July 1, 2005, when his award was 
reduced to a noncompensable level.  The veteran challenges 
the propriety of the rating reduction.

Analysis
Before an evaluation for a service-connected disability may 
be reduced or discontinued, the procedural requirements of 38 
C.F.R. § 3.105(e) must be satisfied. Specifically, 38 C.F.R. 
§ 3.105(e) provides that a rating proposing the reduction or 
discontinuance must be prepared, setting forth all material 
facts and reasons for the action.  Additionally, the RO must 
advise the veteran of the proposed rating reduction or 
discontinuance and afford 60 days in which to present 
additional evidence showing that compensation should be 
continued at the present evaluation level.  Id.  If such 
additional evidence is not received within the 60-day period, 
the RO is to take final rating action and the award is to be 
reduced or discontinued as set forth in the proposal.  Id.

Here, the RO proposed the rating reduction in question in a 
November 2004 rating action.  The veteran was sent a notice 
letter also dated in November 2004.  Such communication fully 
detailed the proposal to reduce his disability evaluation and 
apprised him that he had 60 days to submit additional 
evidence to show that a reduction was not appropriate.  No 
evidence was submitted in response to such notice, and the 
reduction was implemented in an April 2005 rating decision, 
effective July 1, 2005.  Based on the foregoing, the Board 
concludes that the procedural requirements regarding proper 
notification of a proposed rating reduction, as outlined in 
38 C.F.R. § 3.105(e), were satisfied here.  Therefore, the 
reduction ordered in the April 2005 rating decision is not 
deemed improper on the basis of deficient notice.

Further regarding rating reductions, the law provides that, 
when a rating has continued for a long period at the same 
level (5 years or more), any rating reduction must be based 
on an examination that is as complete as the examinations 
that formed the basis for the original rating and that the 
condition not be likely to return to its previous level.  38 
C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 
320, 324 (1995).  A reduction may be accomplished when the 
rating agency determines that evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a). However, 
where a rating has been in effect for less than five years, 
the regulatory requirements under 38 C.F.R. § 3.344(a) and 
(b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c). 
In such cases 38 C.F.R. § 3.344 (c) states that reexamination 
disclosing improvement will warrant reduction in rating.
In the present case, the veteran's 100 percent rating, 
reduced to a noncompensable in the April 2005 determination 
on appeal, had been in effect for less than 5 years. As such, 
the requirements under 38 C.F.R. § 3.344(a) and (b) do not 
apply in the instant case.  Nevertheless, the Court has held 
that several general regulations are applicable to all rating 
reduction cases, without regard for how long a particular 
rating has been in effect.  The Court has stated that certain 
regulations "impose a clear requirement that VA rating 
reductions, as with all VA rating decisions, be based upon a 
review of the entire history of the veteran's disability."  
Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. 
§§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry 
as to "whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations."  Brown, 5 
Vet. App. at 421. Thus, in any rating-reduction case, not 
only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
reflects an improvement under the ordinary conditions of life 
and work.

Based on the considerations set forth above, in most cases 
the Board's task would be to compare the veteran's 
symptomatology prior to and as of the effective date of the 
reduction, to determine whether improvement occurred to 
justify the rating reduction.  However, the instant case 
presents a unique circumstance. Indeed, under the Diagnostic 
Code at issue, the 100 percent rating initially awarded was 
not designed or intended to be a permanent reflection of the 
veteran's disability picture. Rather, the 100 percent rating 
which the veteran seeks to have restored was awarded pursuant 
to Diagnostic Code 7528, for malignant neoplasms of the 
genitourinary system.  That code section affords a single 
temporary 100 percent evaluation and contains no listing or 
symptomatology associated with such rating.  It was awarded 
solely because the veteran's condition was in active 
malignancy and he was undergoing therapeutic treatment. A 
Note to Diagnostic Code 7528 provides that following the 
cessation of surgical, X- ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue, with a mandatory VA examination at the expiration 
of six months.  Any change in evaluation based upon that or 
any subsequent examination shall be subject to the provisions 
of 38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals such as voiding dysfunction or renal dysfunction, 
whichever is predominant.

Accordingly, the assignment of a 100 percent rating under 
Diagnostic Code 7528 is clearly intended to be temporary in 
nature.  The veteran here actually received that rating for 
almost 2 years, a period much longer than the 6 months 
contemplated by the rating code.  The code is clear that the 
100 percent rating is to be replaced by a rating reflecting 
residual symptomatology due to a therapeutic procedure, such 
as radiation treatment.  Therefore, the central question for 
consideration is simply whether the veteran's residual 
symptomatology warrants a rating in excess of the 
noncompensable evaluation assigned in the April 2005 rating 
action.  In considering this, the medical record shows that 
the veteran's external beam radiation therapy was completed 
in June 2004.  In a June 2004 VA treatment note the veteran 
reported a slow urinary stream.  In July 2004 the veteran 
underwent a VA examination.  The examiner noted the veteran 
had completed a course of radiation therapy and was no longer 
being treated for prostate cancer.  The veteran denied any 
urinary symptoms.  He denied any renal symptoms.  No symptoms 
in either regard were found by the examiner.  In a July 2004 
VA treatment note the veteran was noted as having "some mild 
urinary symptoms and an enlarged tender left inguinal lymph 
node" and had been prescribed an antibiotic.  In an August 
2004 VA treatment note the veteran denied any voiding 
complaints, had a good force of stream, had no urgency, 
dysuria, or hematuria, and complained only of an enlarged 
lymph node.  In a December 2004 VA treatment note the veteran 
again complained of a slow stream.  The VA treatment records 
also generally reflect various prescriptions noted to be 
"for prostate."  

As previously described, the regulation directs that 
residuals of the veteran's disability are to be rated on 
either renal dysfunction or voiding dysfunction, whichever is 
predominant.  No renal problems have been noted in the 
medical record.  As for a voiding dysfunction, the next 
highest rating of 20 percent is warranted only where there is 
evidence that the disability requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  There is no evidence in the claims file that the 
veteran wears absorbent materials.  Thus, a compensable 
rating is not warranted based on either a renal dysfunction 
or a voiding dysfunction.  There are no other Code sections 
for consideration.  The Board has considered the 
applicability of other areas of dysfunction, such as urinary 
frequency, obstructed voiding, or urinary tract infection, 
but these are not sufficiently raised by the medical 
evidence, nor are they contemplated under DC 7528.

While acknowledging the veteran's complaints regarding his 
urinary problems, there is no basis for a rating in excess of 
the noncompensable rating assigned percent based on those 
symptoms.  In sum, the Note to Diagnostic Code 7528 
explicitly instructs the evaluator to rate malignant 
neoplasms of the genitourinary system at 100 percent only for 
6 months and then to rate based on residuals.  As discussed 
in detail, evaluation of the veteran's current residuals 
warrants no higher than a noncompensable evaluation. 
Therefore, the RO's action in reducing the initially assigned 
100 percent rating to a noncompensable evaluation was proper. 

Notice and Assistance

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See, Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  However, in this case, the appeal does not arise 
from adjudication of a claim made by the appellant.  Rather 
it arises from a rating reduction by the RO (the 'AOJ' in 
this case).  Therefore, it arises from action initiated by 
the RO, not the appellant.  A rating reduction requires 
compliance with particular notification procedures under the 
law which, similar to the VCAA, require that specific notice 
be given to the veteran before the adjudication takes place.  
See 38 C.F.R. § 3.105(e), (i) (2005).  Moreover, these 
procedures require that the veteran be given an opportunity 
to respond to the proposed action not only to submit evidence 
relevant to the issue of the reduction but also to request a 
'predetermination' hearing.  The RO complied with these 
notification procedures, and the Board finds that this 
compliance essentially meets the notification requirements of 
VCAA. Therefore, the Board finds that any defect with respect 
to the VCAA notice requirement in this case was harmless 
error for the reasons specified below. 
 
First, the Board finds that the timing of the notice 
requirement was met in this case. As noted above, the 
regulations governing notice of a proposed reduction, like 
the VCAA, require that notice be given before the 
adjudication, and this was done in this case.  Specifically, 
the appellant was given notice of an initial proposed 
reduction to a noncompensable evaluation in November 2004.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and he has done so.  Therefore, in accordance 
with Pelegrini, the timing of the notice requirement was met 
in this case and to decide the appeal would not be 
prejudicial error to the claimant. 
 
Second, the requirements with respect to the content of the 
VCAA notice were met in this case. VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim. This 
'fourth element' of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1). 
 
In this case, the RO informed the appellant in the November 
2004 notice of proposed reduction that he may submit medical 
evidence to show that the RO should not make the change that 
it proposed to make in the rating assigned for his service- 
connected prostate disability.  The RO informed him of the 
best type of evidence to submit.  The RO informed him of his 
right to a hearing.  In the attached rating decision 
proposing the reduction, the RO informed the appellant of the 
evidence it had considered in reaching its determination and 
advised him of the rating criteria used to evaluate the 
degree of disability associated with his prostate disability. 
Although the notice that was provided to the appellant did 
not specifically contain the 'fourth element,' the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to the proposed 
reduction in the rating.  In this regard, the RO has 
explained to the appellant in the letters and rating decision 
proposing the reduction, as well as in the rating decision 
reducing the rating and the statement of the case, the 
reasons for the reduction and the rating criteria required 
for the different levels of disability and, in so doing, 
informed him of the evidence that was needed to prevent the 
reduction.  Therefore, as noted above, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.
 
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which discussed the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  The Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Id.  
In this case, elements (1), (2), and (3) are not at issue and 
in January 2007 the appellant has received appropriate VCAA 
notice as to elements (4) and (5).  Thus, the Board finds 
that any defect with respect to VCAA notification in this 
regard has not prejudiced the appellant. 
 
In addition, the duty to assist the appellant also has been 
satisfied in this case. VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
appellant's claim.  38 U.S.C.A.§ 5103A(a), (b), (c) (West 
2002).  Specifically, the RO endeavored to secure and 
associate with the claims file all evidence the appellant 
identified as being pertinent to his appeal, including all VA 
treatment records.  VA also endeavored to conduct medical 
inquiry in an effort to substantiate the appellant's appeal 
by affording the appellant a VA examination in July 2004.   
38 U.S.C.A.§ 5103A(d) (West 2002).  The Board finds that VA 
has done everything reasonably possible to assist him. 
 
In light of the above, the Board finds that the facts 
relevant to this appeal have been fully developed and there 
is no further action to be undertaken to comply with the 
provisions of the regulations implementing the VCAA.  
Therefore, the appellant is not prejudiced as a result of the 
Board proceeding to the merits of the claim. 
ORDER

A compensable evaluation for the veteran's status post 
adenocarcinoma of the prostate is not warranted, and the 
rating reduction from the 100 percent evaluation to a 
noncompensable evaluation was proper.


REMAND

Additional development is needed as to the veteran's claims 
for service connection for tinnitus, coronary artery disease, 
hypertension, and COPD, as well as his initial increased 
rating claim for PTSD before adjudication can take place.

First, a review of the claims file suggests the absence of 
documents pertaining to the claims on appeal.  The record 
shows the veteran was discharged from his first period of 
active duty in April 1970, but there are no VA or private 
treatment documents of record dated earlier than 1996.  
Efforts must be made to secure all private medical records 
and VA records that may exist related to the veteran's 
claims.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts 
in obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if 
the records are not received, at least one follow-up 
request."  As for federal records, 38 U.S.C. § 5103A(b)(3) 
requires that VA continue any attempts to get federal records 
"until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile."  If VA 
makes reasonable efforts to obtain relevant non-Federal 
records but is unable to obtain them, or after continued 
efforts to obtain Federal records concludes that it is 
reasonable certain they do not exist or further efforts to 
obtain them would be futile, VA will provide the claimant 
with oral or written notice of that fact.  In such a case, VA 
must notify the veteran of the identity of the records, the 
efforts VA made to obtain the records, a description of any 
further action VA will take on the claim, and notice that the 
veteran is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e)(i)-(iv) (2006).   VA must attempt to 
obtain any outstanding pertinent medical records dated 
between his April 1970 discharge and 1996.
A remand is also required in order to afford the veteran a VA 
examination for his remaining claims on appeal. In the case 
of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005). Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.

As for the veteran's claim for tinnitus, the veteran's 
service medical records show that he was diagnosed with 
tinnitus during his final period of active duty in March 
2003.  In October 2003 the veteran underwent a VA 
examination, and the examiner stated, "[t]he notes of the 
service audiogram dated 3/28/03 refer to 'some tinnitus' 
which [the veteran] did not emphasize on the case history 
form completed at this facility on 10/1/03. It is a possible 
that the tinnitus has since resolved."  The examiner did not 
note any complaints of tinnitus during the examination.  The 
medical record is devoid of any mention of tinnitus apart 
from the October 2003 VA examination.  However, the veteran 
is competent to describe his symptoms and in his July 2003 
claim form he stated he has tinnitus.  A VA examination is 
necessary to reconcile the evidence pertaining to a current 
diagnosis, and to determine whether there is any nexus 
between any current tinnitus and the service medical records.  
The Board notes that 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) 
are for consideration in the presence of a current diagnosis 
even in the absence of a positive nexus opinion.

As for the veteran's claim for coronary artery disease and 
hypertension, the veteran has a current diagnosis of the 
conditions most recently documented by a July 2005 VA 
examination.  Service medical records, from April 2003, for 
example, indicate the veteran had coronary artery disease and 
hypertension in service.  However, there is also evidence 
that these conditions may have preexisted service.  For 
example, as for his coronary artery disease, in June 1996 the 
veteran had an abnormal EKG.  Testing in December 2001 
revealed another abnormal EKG, and documents from the 
veteran's entry into his third period of active duty reveal 
evidence of old myocardial infractions.  As for his 
hypertension, reports of medical examinations from May 1984, 
May 1987, and November 1989 document the existence of 
hypertension.  All of this evidence appears in service 
medical records from the veteran's service with the Arkansas 
National Guard, and may or may not indicate the veteran's 
coronary artery disease and hypertension preexisted service, 
depending on the character of his duty at the time.  The 
character of his duty and the dates of such duty are critical 
to determining the analysis required for these claims for 
service connection.  The Board can point to no objective 
documentation verifying the dates the veteran served in the 
National Guard or from which dates his service constituted 
active duty for training or inactive duty for training.  This 
information must be obtained, and a VA examination must be 
afforded to the veteran to determine whether his current 
coronary artery disease and hypertension were incurred in or 
aggravated by service.  In July and September 2005 the 
veteran was afforded VA examinations, but the examination 
reports do not contain any opinion as to either causation or 
aggravation for either condition.  Moreover, the July 2005 VA 
examiner specifically indicated he did not review the claims 
file when preparing the report.

As for the veteran's claim for service connection for COPD, 
the record at present shows the veteran received a diagnosis 
of COPD in February 2003, toward the end of his third period 
of active duty.  He has a current diagnosis of the condition, 
most recently documented in a VA examination of October 2003.  
However, the service medical records associated with the file 
do not contain an entrance examination from this third period 
of active duty, and until the Board is satisfied that all of 
the veteran's National Guard records are of file, the dates 
and character of his duty status is known, and any 
outstanding VA or private medical records have been obtained, 
this claim cannot be adjudicated.  Upon completion of such 
development,  VA examination is then necessary to determine 
whether there is any link between the veteran's current COPD 
and service.

As for the veteran's increased rating claim for PTSD, the 
Board notes that the veteran's claims file is devoid of any 
medical evidence pertaining to this condition since the July 
2004 VA examination upon which service connection was 
originally granted.  Since that time, the veteran has 
contended that his PTSD symptoms have worsened, in his 
December 2005 VA Form 9, for example.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when a veteran alleges that his service-connected disability 
has worsened since he was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment. See Snuffer v. Grober, 10 Vet. App. 400, 403 
(1997) (a veteran is entitled to a new examination after a 
two-year period between the last VA examination and the 
veteran's contention that the pertinent disability had 
increased in severity).  A VA examination is necessary to 
ascertain the current level of disability caused by the 
veteran's PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
veteran's periods of active duty, active 
duty for training, and inactive duty for 
training with the Arkansas National 
Guard, and (2) forward any and all 
available service medical records 
associated with such duty that are not 
already incorporated in the record.  If 
the dates and character of the veteran's 
service in the Arkansas National Guard 
cannot be ascertained, a written 
statement to that effect should be 
requested for incorporation into the 
record.

Additionally, request all service medical 
records from the National Personnel 
Records Center and associate any such 
documents not previously of record with 
the veteran's claim folder.  In 
particular, obtain the veteran's entrance 
examination for his third period of 
active duty beginning in September 2002, 
if possible.  If these records are 
unavailable from this source, attempt to 
obtain them from the Arkansas National 
Guard.  

2.	Ask the veteran to list the VA 
facilities where he has 
received treatment since his first 
discharge from active duty in April 1970, 
and obtain and associate with the claims 
file any such records that are not 
already associated with the file.  

Also ask the veteran to provide 
authorization forms necessary to allow 
the RO to obtain outstanding records of 
any private treatment since his first 
discharge from active duty in April 1970 
related to the claims on appeal.  
Thereafter, the RO should attempt to 
obtain those records.  Do not associate 
duplicate records with the file. 

3.  Afford the veteran a VA examination 
as to the 
following conditions for which the 
veteran is claiming service connection:
a.	Tinnitus
b.	Coronary Artery Disease
c.	Hypertension
d.	  Chronic obstructive pulmonary 
disease

As for tinnitus, the examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether the veteran currently has 
tinnitus, and whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that any current 
tinnitus had its onset during service or 
is in any other way causally related to 
his active service.

As for coronary artery disease, 
hypertension, and chronic obstructive 
pulmonary disease, if the development 
above reveals the veteran was on active 
duty or active duty for training at the 
time any of these conditions were first 
noted in the medical records, or if the 
development does not reveal the character 
of his duty status either way, conduct a 
standard VA examination consistent with 
the directives for the tinnitus 
examination above for that condition.  If 
the development above reveals the veteran 
was on not on active duty, or was on 
inactive duty for training at the time 
any of these conditions were first noted 
in the medical records, conduct a VA 
examination for that condition as 
follows:  the examiner is requested to 
review all pertinent records associated 
with the claims file, particularly 
service medical records, and offer 
comments and an opinion as to whether the 
veteran entered any of his active duty 
service periods with coronary artery 
disease, hypertension, and/or COPD.  If 
so, the examiner is requested to indicate 
whether the coronary artery disease, 
hypertension, and/or COPD increased in 
severity during service, and if it did, 
whether the increase in severity 
represented a chronic worsening of the 
disorder or the natural progress of the 
disorder.  

If the veteran did not enter service with 
coronary artery disease, hypertension, 
and/or COPD the examiner is requested to 
offer an opinion as to whether the 
coronary artery disease,  hypertension 
and/or COPD is in any way causally or 
etiologically related to the 
symptomatology shown in the service 
medical records.

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  All 
opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

4.  Schedule the veteran for a VA 
examination in order to determine the 
current severity of his PTSD.  The 
examiner should identify and completely 
describe all current symptomatology.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130 (2007).  The 
pertinent rating criteria must be 
provided to the examiner.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed and the 
veteran has been given adequate time to respond, readjudicate 
his claims.  If the claims remain denied, issue to the 
veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


